Citation Nr: 1541191	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  04-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the bilateral hands, claimed as secondary to a left knee disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right wrist fracture with degenerative joint disease.  

4.  Entitlement to an increased initial disability rating for right inguinal hernia, rated as noncompensably disabling prior to April 21, 2010, and as 10 percent disabling thereafter.  

5.  Entitlement to a compensable initial disability rating for postoperative ganglion cyst removal of the right wrist.  

6.  Entitlement to an effective date earlier than April 21, 2010 for the grant of a 20 percent rating for limitation of motion of chondromalacia patella of the left knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

(The issues of entitlement to service connection for a psychiatric disorder and for a thoracic spine disability are addressed in a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989, and from November 1993 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of March 2010, May 2011, and December 2011 of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2010 decision denied service connection for frostbite; the May 2011 rating decision granted service connection for the Veteran's right wrist, right knee, and right hernia disabilities; and the December 2011 rating decision implemented (though incorrectly) the Board's September 2011 decision granting an increased rating for the Veteran's left knee disability.  

This case has a long and complicated history, a brief recitation of which is instructive.  The Veteran initially sought service connection for a left knee disability in January 2003; his claim was granted in a May 2004 rating decision, and a 10 percent disability rating was assigned.  The Veteran thereafter sought an increased initial rating for this disability.  Following appeals to both the Board and the United States Court of Appeals for Veterans Claims (Court), in a September 2011 decision, the Board denied an increased rating for instability, but granted a separate rating for limitation of extension of the Veteran's left knee.  The RO implemented the Board's decision in December 2011; the Veteran thereafter perfected an appeal as to the effective date assigned (this claim is described in much greater detail below).  

The Veteran sought service connection for right knee and wrist disabilities in a January 2003 claim.  He sought service connection for his right hernia disability in August 2005.  After these claims were initially denied by both the RO and the Board, the RO granted service connection for these disabilities in a May 2011 rating decision.  The Veteran thereafter filed a notice of disagreement with the ratings assigned.  

The Veteran sought service connection for residuals of frostbite injuries in a May 2009 claim.  The RO denied this claim in March 2010; the Veteran thereafter perfected his appeal in March 2011.  

In a September 2011 decision, the Board raised the issue of entitlement to a TDIU.  

In a November 2011 decision, the RO granted increased ratings for the Veteran's bilateral hernias and it granted service connection for scars related to the Veteran's hernia surgeries.  Only the right hernia rating is on appeal.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2014; the VLJ took testimony on all issues listed above.  A transcript of the hearing is in the Veteran's file.  Importantly, though the Veteran had a hearing before a separate Veterans Law Judge in May 2007, the issues discussed at that hearing are wholly separate from those addressed in the present decision.  Thus, a panel is not necessary for that issue.  The case may therefore move forward without the need for a panel decision and without the need for second or third hearings before separate VLJs.  

All issues listed above, with the exception of the earlier effective date issue, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2011 decision, the Board denied an increased rating for instability of the left knee, but it granted a separate rating for limitation of extension of the left knee.  

2.  In December 2011, the RO issued a rating decision that implemented the Board's September 2011 rating decision.  

3.  The Veteran thereafter filed a notice of disagreement and a substantive appeal with the RO's December 2011 decision.  


CONCLUSION OF LAW

The appeal for the issue of entitlement to an effective date earlier than April 21, 2010 for the grant of a 20 percent rating for limitation of motion of chondromalacia patella of the left knee must be dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA's duties to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

For the effective date issue, the facts are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulations pertaining to notices of disagreement and Board procedure.  Because no reasonable possibility exists of substantiating the claim, no discussion of the duties to notify and to assist is warranted.

II. Earlier Effective Date Claim

The Veteran seeks an earlier effective date for the grant of the 20 percent rating for his left knee disability.  For the reasons that follow, his claim must be dismissed.  

As noted in the introduction, the Veteran initially sought service connection for a left knee disability in a January 2003 claim.  The RO granted his claim in May 2004, assigning a 10 percent disability rating effective the date of his claim under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The Veteran thereafter filed a notice of disagreement with the rating assigned.  After the RO issued a statement of the case in July 2004, the Veteran filed a timely substantive appeal.  

Following a Board denial in January 2008, the Veteran filed an appeal to the Court.  In January 2009, the Court approved a Joint Motion for Remand that vacated the Board's January 2008 decision.  The Board then remanded the Veteran's claim in October 2009.  

When the case returned to the Board in September 2011, the Board denied an increased rating for the Veteran's left knee disability under Diagnostic Code 5257.  That said, the Board also determined that the severity of the Veteran's left knee disability required it to separately service connect the limitation of motion that resulted from his disability.  It assigned a 10 percent rating effective the date of his claim; it further assigned a 20 percent rating effective April 21, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The case then returned to the RO to implement the Board's decision.  In a December 2011 rating decision, the RO solely assigned a 20 percent rating for the Veteran's left knee disability effective April 21, 2010, under Diagnostic Code 5257-5261.  

In December 2011, the Veteran filed a notice of disagreement with this rating decision, contending that he should receive a 20 percent rating since the date of his claim as set forth in the September 2011 Board decision.  The RO issued a statement of the case on this issue in August 2012; the Veteran thereafter perfected his appeal in September 2012.  

At this point, two things are clear.  First, the RO did not correctly implement the Board's September 2011 decision.  Rather than continuing the Veteran's rating for his left knee disability under one diagnostic code, the RO should have granted a separate rating for limitation of extension and assigned disability ratings of 10 percent (until April 21, 2010) and 20 percent (from April 21, 2010 and onward).  

In an effort to correct this mistake, the Board has notified its field representative; that representative will contact the RO to ensure that the correct ratings are implemented.

The second thing that is clear, however, is that the Veteran's claim for an earlier effective date must be dismissed.  The RO's December 2011 rating decision merely implemented (however incorrectly) the Board's September 2011 decision.  That decision is final.  38 C.F.R. § 20.1100.  There is no statutory or regulatory authority permitting a claimant to file a notice of disagreement at the RO level for a decision taken by the Board.  See, e.g., Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994) (lower tribunal not to review decision of superior tribunal).  The Board does not find that the Veteran's statement constitutes a motion for reconsideration of the Board's decision; rather, just how it was implemented.

Again, the Board emphasizes that, as a result of its decision here, the correct ratings for the Veteran's left knee disability will be assigned as set forth in the September 2011 Board decision; the Veteran will be in receipt of two 10 percent ratings for his left knee from the time that he filed his claim, and his rating for limitation of motion will increase to 20 percent effective April 21, 2010.  Because there is no mechanism allowing the Veteran to file a notice of disagreement at the RO with a now final Board decision, however, the Board must dismiss his claim for an earlier effective date.  38 U.S.C.A. § 7105.


ORDER

The appeal of the issue of entitlement to an effective date earlier than April 21, 2010 for the grant of a 20 percent rating for limitation of motion of chondromalacia patella of the left knee is dismissed.  


REMAND

For numerous reasons, the Veteran's remaining claims must be remanded.  

At the outset, the Board notes that the complexity of the Veteran's claims in concert with the numerous active claims streams have led to confusion as to what the status of his individual appeals truly is.  In this remand, the Board seeks to clarify the status of each of the Veteran's appeals.  

First, with respect to the Veteran's claim for residuals of frostbite to the hands, the Veteran filed a substantive appeal in March 2011, in which he requested a video conference hearing.  Since that time, however, no action has been taken on this claim.  Additionally, the Veteran did not provide testimony on this claim at either of his previous two Board hearings.  

In the September 2011 decision, the Board referred the claim to the RO for further action; in a January 2012 letter, the Veteran stated that he did not wish to reopen his claim.  As his claim is still on appeal, however, reopening is not necessary.  Instead, the Board shall remand this claim to the RO so that it may schedule him for a hearing specifically for this claim.  

Second, with respect to the Veteran's various increased ratings claims, service connection for the Veteran's right wrist, right knee, and right hernia disabilities was granted in a May 2011 rating decision.  In June 2011, the Veteran filed a notice of disagreement with the ratings assigned.  In September 2011, the Board remanded these issues to the RO in order that a statement of the case could be issued.  In November 2011, the RO granted an increased rating for the Veteran's hernias, and it granted service connection for scars resulting from the Veteran's hernia surgeries, including the right hernia rating, which is on appeal.  The RO, however, never issued the statement of the case that was directed by the September 2011 Board remand.  In December 2014, the undersigned VLJ took testimony on all of these issues.  

Although testimony was taken on these claims, no statement of the case has been provided for those issues or for any of the other increased ratings issues on appeal.  Thus, in compliance with both Manlincon v. West, 12 Vet. App. 238 (1999) and Stegall v. West, 11 Vet. App. 268, 271 (1998), the Veteran and his representative must be provided a statement of the case addressing these issues before the Board may act on them.  

Finally, with respect to the claim for entitlement to a TDIU, the Board has now separately granted a claim for entitlement to service connection for a psychiatric disorder (that grant is contained in a separate Board decision).  A new examination that considers all of the Veteran's service-connected disabilities is warranted to determine his employability.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing specifically on the issue of entitlement to service connection for residuals of frostbite at the Anchorage RO in accordance with his docket number.  

2.  Provide a statement of the case to the Veteran regarding issues number 2 through 5 listed above.  Return these issues to the Board only if the Veteran perfects a timely appeal of the issues.

3.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities alone (including his psychiatric disabilities, his bilateral hernias, his bilateral knee disabilities, and his right wrist disability) preclude him from obtaining and maintaining substantially gainful employment.  

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

The examination report must include a complete rationale for all opinions expressed.  

4.  Readjudicate the appeal for entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


